Citation Nr: 9935571	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs







WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the RO.  

The veteran testified at a hearing at the RO in January 1998.  
A hearing also was held at the offices of the Board in 
Washington, D.C. in August 1999 before of the undersigned 
Member of the Board.  



REMAND

The veteran seeks entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  Currently, service connection is in effect for 
a below the knee amputation of the left leg; post-traumatic 
stress disorder (PTSD); right hip degenerative arthritis, 
status post total hip arthroplasty; chronic back strain; 
scar, donor site left hip; and chronic osteomyelitis, left 
foot.  The combined evaluation is 80 percent with additional 
entitlement to special monthly compensation.  

At the hearing, the veteran raised the issues of entitlement 
to increased ratings for service connected PTSD and chronic 
back strain.  He asserted that those disabilities have 
increased in severity and preclude him from substantially 
gainful employment.  He asserts that he should be found to be 
totally disabled based on individual unemployability.  

The veteran testified that he had received VA and private 
treatment for his service connected disabilities.  He 
indicated that the private treatment was from Drs. Easterlin 
and Yates.  He also indicated that he had received treatment 
for service-connected PTSD and attended sessions at the Vet's 
Center.  There are no records of treatment for PTSD in the 
claims file and those should be obtained.  All recent VA and 
private outpatient records pertaining to the service 
connected disabilities should be obtained.  

The most recent VA psychiatric examination was conducted in 
January 1997, prior to his testimony regarding the increase 
in his service-connected psychiatric disability.  At that 
time, the examiner concluded that PTSD symptoms had 
moderately effected the veteran's ability to work.  In 
addition, the veteran has not been afforded VA recent 
examinations regarding his other service-connected 
disabilities.  

The claim for a total rating based on unemployability is 
inextricably intertwined with other claims for increased 
ratings for his service-connected PTSD and back condition, 
inasmuch as an increased rating for either disability could 
affect the outcome of the unemployability claim.  Holland v. 
Brown, 6 Vet. App. 443 (1994).  The RO has the duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the veteran's service-
connected disabilities have on his ability to work.  Friscia 
v. Brown, 7 Vet. App. 294 (1994).  

The veteran testified that he filed a claim for VA vocational 
rehabilitation benefits and the claims file shows that he 
submitted that claim in October 1993.  The veteran testified 
that he saw a VA psychiatrist in connection with that 
application, who told him that vocational rehabilitation was 
not feasible due to PTSD.  The Board is of the opinion that 
the vocational rehabilitation folder should be obtained and 
added to the claims folder.  

The veteran also testified that he last worked in 1992 and 
was medically retired due to a stroke.  He also indicated 
that he missed time from work due to his service-connected 
disabilities and surgeries related to those disabilities.  On 
his initial application in April 1997, the veteran indicated 
that he had been a civilian employee at the Myrtle Beach Air 
Force Base, which was now closed.  He indicated that the 
personnel records are now located at the Seymour Johnson Air 
Force Base.  The RO has not attempted to obtain the veteran's 
employment records.  The Board finds that those records may 
be helpful in adjudicating the veteran's claims and those 
records should be obtained.  

The veteran testified that he had applied for Social Security 
disability benefits which had been denied.  He indicated that 
he intended to appeal that decision.  The duty to assist a 
veteran under 38 U.S.C.A. § 5107(a)(West 1991) includes an 
obligation to obtain the records of a Social Security 
Administration adjudication awarding disability benefits.  
Masors v. Derwinski, 2 Vet. App. 181 (1992). When the VA is 
put on notice, through the veteran's application, of the 
existence of SSA records, the VA must seek to obtain those 
records before proceeding with the appeal.  Lind v. Principi, 
3 Vet. App. 493, 494 (1992).  

For the reasons stated above, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO obtain all VA outpatient and 
inpatient records of the veteran dated 
from March 1997 to the present, to 
include all records of treatment for 
service-connected PTSD and chronic back 
strain.  The RO also should take 
appropriate steps to contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for non-VA health care 
providers who have treated him for 
complaints regarding his service-
connected disabilities, including 
treatment rendered by Drs. Easterlin and 
Yates after November 1996. With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All records obtained should be associated 
with the claims folder.  

2.  The veteran should be scheduled for 
special VA examinations to determine the 
current severity of the each of the 
veteran's service-connected disabilities.  
The examiners should review the veteran's 
claims folder in connection with his 
evaluation of the veteran.  A full 
medical history should be elicited from 
the veteran and recorded by the 
examiners.  All indicated tests, 
including x-ray studies, must be 
conducted.  Detailed clinical findings 
and all disabling manifestations 
attributable to the service-connected 
conditions also should be reported.  
Based on his/her review of the case, each 
examiner should provide an opinion 
regarding the degree of industrial 
inadaptability due to his service-
connected disorders and whether the 
service-connected disabilities alone 
prevent employment.  The psychiatric 
examiner should be requested to provide a 
full multiaxial evaluation, including a 
score on the GAF scale on Axis V with an 
explanation of the score's meaning.  

3.  The RO should take appropriate steps 
in order to obtain copies from the Social 
Security Administration of the 
determination pertaining to the veteran's 
application for benefits and the medical 
records used as a basis for that 
determination.  

4.  The RO should obtain the veteran's VA 
vocational rehabilitation folder and 
associate it with the veteran's claims 
folder.  

5.  The RO should also take appropriate 
steps in order to attempt to obtain 
copies of the veteran's personnel 
records, including any associated medical 
records, pertaining to his employment as 
a civilian employee at the Myrtle Beach 
Air Force Base, which ended in 1992.  

6.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
any claim remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

